                   IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

TYRONE ANDREWS,                       )
                                      )
              Plaintiff,              )
                                      )
              v.                      )        1:19cv1173
                                      )
BRANDI KECK THOMAS, et al.,           )
                                      )
              Defendants.             )


              MEMORANDUM OPINION, ORDER, AND RECOMMENDATION
                    OF UNITED STATES MAGISTRATE JUDGE

     This case comes before the Court on Plaintiff’s Application

for Leave to Proceed In Forma Pauperis (Docket Entry 1), filed in

conjunction with his pro se Complaint (Docket Entry 2), Motion for

Preliminary Injunction (Docket Entry 3), and Supplement (Docket

Entry 4).      The Court will grant Plaintiff’s Application for the

limited purpose of recommending dismissal of this action under 28

U.S.C.    §    1915(e)(2)(B)(iii)    for   seeking   relief   from   immune

defendants.        As a result, the Court should deny Plaintiff’s Motion

as moot.

                              LEGAL BACKGROUND

     “The federal in forma pauperis statute, first enacted in 1892

[and now codified at 28 U.S.C. § 1915], is intended to guarantee

that no citizen shall be denied access to the courts solely because

his poverty makes it impossible for him to pay or secure the

costs.”    Nasim v. Warden, Md. House of Corr., 64 F.3d 951, 953 (4th




     Case 1:19-cv-01173-LCB-LPA Document 5 Filed 05/11/20 Page 1 of 8
Cir.    1995)    (en     banc)     (internal     quotation     marks     omitted).

“Dispensing      with    filing    fees,    however,   [is]   not   without    its

problems . . . .        In particular, litigants suing in forma pauperis

d[o] not need to balance the prospects of successfully obtaining

relief against the administrative costs of bringing suit.” Nagy v.

FMC Butner, 376 F.3d 252, 255 (4th Cir. 2004).                  To address this

concern, the in forma pauperis statute provides that “the [C]ourt

shall dismiss the case at any time if the [C]ourt determines . . .

the action . . .(iii) seeks monetary relief against a defendant who

is immune from such relief.”               28 U.S.C. § 1915(e)(2)(B).         This

ground for dismissal generally applies to situations in which

doctrines established by the United States Constitution or at

common law immunize government entities and/or government personnel

from liability for damages.            See, e.g., Pennhurst State Sch. &

Hosp. v. Halderman, 465 U.S. 89 (1984) (discussing eleventh-

amendment immunity of states and state officials); Pierson v. Ray,

386 U.S. 547 (1967) (describing interrelationship between 42 U.S.C.

§   1983   and   common-law       immunity     doctrines,    such   as   judicial,

legislative, and prosecutorial immunity); cf. Allen v. Burke, 690

F.2d 376, 379 (4th Cir. 1982) (noting that, even where “damages are

theoretically available under [certain] statutes . . ., in some

cases, immunity doctrines and special defenses, available only to

public officials, preclude or severely limit the damage remedy”

(internal quotation marks omitted)).


                                           2




       Case 1:19-cv-01173-LCB-LPA Document 5 Filed 05/11/20 Page 2 of 8
                             INTRODUCTION

     Asserting claims under “42 U.S.C. § 1983,” Plaintiff initiated

this action against “Brandi Keck Thomas” (“Magistrate Thomas”) and

“James T. Bryan, III” (“Judge Bryan”).      (Docket Entry 2 at 1.)      The

Complaint alleges in relevant part that

     [t]his deprivation of constitutional rights occurred on
     or about November 21 and November 27. . .[,] 2019
     . . . .     On the 21st, [Magistrate] Thomas was given
     [Plaintiff’s] . . . rental receipts which showed rent
     paid up until December 2019. [Magistrate Thomas] ruled
     that [Plaintiff] did not owe rent and said [he] had to
     pay court costs which [Plaintiff] objected to since [he]
     was not there by evidence for non[-]payment, lateness,
     nor destruction of property. After obtaining the Order
     a few days later and reading [Magistrate Thomas’s] side
     notes, [Plaintiff] believe[s] that [Magistrate Thomas]
     talked with [an attorney for Plaintiff’s landlord] before
     the hearing was held. . . . [Plaintiff] appealed to stop
     the court costs[s] and [to] get monies owed to [him] from
     [the landlord] for advance payments.

     Next, on appeal with [Judge] Bryan[,] during preliminary
     hearing and after reviewing the magistrate order and
     mentioning [Plaintiff’s] poverty and seeing [that
     Plaintiff was] a black male[, Judge Bryan] decided to
     rule that [Plaintiff] must pay [rent for] the month[s] of
     November and December[,] which was paid[. F]inally[,]
     Judge Bryan mentioned several times [that] if [Plaintiff
     did] not pay the monies by December 2, 2019, [Plaintiff]
     w[ould] be removed from the property.

     . . . Magistrate Thomas [] rule[d] in another black male
     case on Plaintiff’s hearing date . . . that [the
     defendant] had sixty days to remove [h]is trailer from
     [the plaintiff’s] property. . . . This is normal with
     all rulings with black males in Chatham County courts.
     Finally, there are only two blacks employed with the
     Chatham County [c]ourts[,] not counting maintenance
     contractors that clean the building.

(Id. at 3.)    Further, the Complaint indicates that, “Plaintiff

prays for temporary injunction and court cost[s] against the

                                    3




     Case 1:19-cv-01173-LCB-LPA Document 5 Filed 05/11/20 Page 3 of 8
defendants and for such other relief as the Court may deem just and

proper under the circumstances.”            (Id. at 4.)

       Plaintiff also provides allegations regarding this matter in

his Motion for Preliminary Injunction (Docket Entry 3), to include

that he “was discriminated [against] because of his race[,] black[,

and his] gender by the Defendants.           Plaintiff and no other [b]lack

male should have a decision made with bias and/or prejudice.” (Id.

at    4;   see   also   id.    (referring    to    “discrimination      based   on

[r]ace”).)

       Additionally, Plaintiff included a “Supplement” (Docket Entry

4 at 1-6), in which he “[e]nclosed . . . [his] receipts that

Chatham County, NC [Small Claims] and District Court had at the

time any discussions were made” (id. at 1), which were “submitted

to    solidify    [his]   claim    against    the        Defendants   and   future

supplement of Chatham County Sheriff’s Office” (id.).                  Along with

the    referenced “receipts,” (id. at              2-4), the Supplement also

includes     a   “Writ    of    Possession        Real    Property”    concerning

Plaintiff’s summary ejectment matter (id. at 5), and a Notice of

Eviction (id. at 6), issued from the Chatham County Sheriff’s

Office to Plaintiff.

       The Court should dismiss Plaintiff’s Section 1983 claims and

should further deny the request for preliminary injunctive relief

as moot.




                                       4




       Case 1:19-cv-01173-LCB-LPA Document 5 Filed 05/11/20 Page 4 of 8
                               DISCUSSION

     As an initial matter, the Complaint alleges that Magistrate

Thomas and Judge Bryan presided, as judges, over Plaintiff’s

summary ejectment matter.      (See Docket Entry 2 at 2-4; see also

Docket Entry 3 at 2-4.)     “Judges performing judicial acts within

their jurisdiction are entitled to absolute immunity from civil

liability claims,” In re Mills, 287 F. App’x. 273, 279 (4th Cir.

2008) (emphasis added), “even if such acts were allegedly done

either maliciously or corruptly,” King v. Myers, 973 F.2d 354, 356

(4th Cir. 1992) (citing Pierson v. Ray, 386 U.S. 547, 554 (1967)).

See also Mireles v. Waco, 502 U.S. 9, 11 (1991) (stating that

“judicial immunity is an immunity from suit, not just from ultimate

assessment   of   damages”).      To    determine   whether    an   action

constitutes a “judicial act” protected by judicial immunity, the

Court must consider “whether the function is one normally performed

by a judge, and whether the parties dealt with the judge in his or

her judicial capacity.”    King, 973 F.2d at 357.      Thus, a plaintiff

can overcome the judicial immunity bar only if the judge’s “actions

were non-judicial or the actions were judicial but were taken

without jurisdiction.”     Evans v. Downey, No. 1:15-CV-117, 2016 WL

3562102, at *2 (W.D. Ky. June 24, 2016) (unpublished) (citing

Mireles, 502 U.S. at 13).

     Here, the Complaint does not allege that either Magistrate

Thomas or Judge Bryan acted in a non-judicial capacity or lacked


                                    5




     Case 1:19-cv-01173-LCB-LPA Document 5 Filed 05/11/20 Page 5 of 8
jurisdiction over Plaintiff’s case.         (See Docket Entry 2 at 2-4.)

To the contrary, the Complaint specifically asserts that, “at all

times mentioned herein, the Defendants were acting within the

course   and   scope   of     their   office,   employment,   service,   and

authority as a member of the North Carolina Judicial Department.”

(Id. at 2.) Further, the actions Plaintiff challenges - conducting

hearings, issuing orders, and the like - all qualify as judicial.

See King, 973 F.2d at 357.            In addition, even though Plaintiff

alleges that Magistrate Thomas and Judge Bryan deprived Plaintiff

of his constitutional rights, judicial immunity still applies. See

id. at 356 (ruling that judicial immunity precludes liability even

for malicious or corrupt actions); see also Mikhail v. Kahn, 991 F.

Supp. 2d 596, 660 (E.D. Pa. 2014) (holding that “[j]udges are

absolutely immune from suit” for money damages arising from their

judicial acts, even if such acts took “place ex parte and without

notice   or    a   hearing”     (internal   quotation   marks   omitted)).

Accordingly, Magistrate Thomas and Judge Bryan enjoy absolute

judicial immunity from Plaintiff’s damages claims.

     Moreover, this immunity extends to Plaintiff’s request for

injunctive relief (whether brought in connection with individual

capacity or official capacity claims).           See Clay v. Osteen, No.

1:10CV399, 2010 WL 4116882, at *3-4 (M.D.N.C. Oct. 19, 2010)

(unpublished) (analyzing judicial immunity doctrine in monetary

damages and injunctive relief contexts), recommendation adopted,


                                        6




     Case 1:19-cv-01173-LCB-LPA Document 5 Filed 05/11/20 Page 6 of 8
slip op. (M.D.N.C. Nov. 17, 2010); see also, e.g., Pearson v.

District Att’y Billy W., No. 5:16-CT-3182, 2017 WL 5163368, at *5

(E.D.N.C. June 26, 2017) (unpublished) (“[J]udges have absolute

immunity from a claim for damages arising out of their judicial

actions.    Not only are judge[s] immune from claims for monetary

damages, they are immune from requests for injunctive relief.”

(citations omitted)), report and recommendation adopted sub nom.

Pearson v. West, No. 5:16-CT-3182, 2017 WL 5163235 (E.D.N.C. Nov.

7, 2017) (unpublished).

     Finally, any official capacity claim for damages against

Magistrate Thomas and Judge Bryan would fail as a matter of law

because the State of North Carolina employs them, see N.C. Gen.

Stat. §§ 7A-3 (bringing all court operations under control of

state), 7A-130 (establishing district courts), 7A-132 (providing

for district court judges and magistrates), 7A-170 (establishing a

magistrate as an officer of the district court). “[A] suit against

a state official in his or her official capacity is not a suit

against the official but rather is a suit against the official’s

office.”   Will v. Michigan Dep’t of State Police, 491 U.S. 58, 70

(1989).    “Because a state is not a ‘person’ under [Section] 1983,

it follows that state officials acting in their official capacities

cannot be sued for damages under the statute.”         Wells v. Northam,

No. 3:18CV00040, 2018 WL 2978026, at *2 (W.D. Va. June 13, 2018)

(unpublished) (citing Will, 491 U.S. at 71).


                                    7




     Case 1:19-cv-01173-LCB-LPA Document 5 Filed 05/11/20 Page 7 of 8
     In sum, the Court should dismiss the Complaint’s Section 1983

claims against Magistrate Thomas and Judge Bryan.

                               CONCLUSION

     Plaintiff has demonstrated eligibility for proceeding in forma

pauperis; however, the Court should dismiss his Complaint under

Section 1915(e)(2)(B)(iii) for seeking monetary relief from immune

defendants.

     IT IS THEREFORE ORDERED that Plaintiff’s Application for Leave

to Proceed In Forma Pauperis (Docket Entry 1) is GRANTED FOR THE

LIMITED PURPOSE OF ALLOWING THE COURT TO CONSIDER A RECOMMENDATION

OF DISMISSAL.

     IT IS RECOMMENDED that this action be dismissed pursuant to 28

U.S.C. § 1915(e)(2)(B)(iii).

     IT   IS    FURTHER   RECOMMENDED   that   Plaintiff’s    Motion    for

Preliminary Injunction (Docket Entry 3) be denied as moot.

                                     /s/ L. Patrick Auld
                                       L. Patrick Auld
                                United States Magistrate Judge


May 11, 2020




                                    8




     Case 1:19-cv-01173-LCB-LPA Document 5 Filed 05/11/20 Page 8 of 8
